Citation Nr: 0012177	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-22 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to an increased rating for status post 
ligament damage to the right knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from April 1993 to May 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the September 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for status post right knee ligament 
damage, evaluated as 10 percent disabling, and denied service 
connection for bilateral eye disability and left shoulder 
disability.  


FINDINGS OF FACT

1.  The record is devoid of medical evidence of a chronic eye 
disorder which meets the criteria for disability, as defined 
for purposes of VA benefits.  

2.  Service medical records reflect a left shoulder injury 
during active duty.

3.  Post service medical evidence reflects mild limitation of 
left shoulder motion, moderate tenderness, and subjective 
complaints of pain on activity, assessed as status post 
ligament damage.

4.  Status post ligament damage to the right knee is 
manifested by subjective complaint of intermittent pain and 
swelling, mild tenderness at the joint line, and mild to 
moderate crepitus on extension, with negative examination for 
evidence of swelling, degenerative disease, instability, or 
functional limitation attributable to pain.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral eye disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

2.  The claim of entitlement to service connection for a left 
shoulder disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

3.  The criteria for a rating in excess of 10 percent for 
status post ligament damage to the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.31, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59 and 4.71a, Code 
5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that on examination on entry 
into active service the veteran indicated a history of bone 
or joint deformity.  The examiner noted a history of 
dislocated left acromioclavicular joint at age 14, caused 
when the veteran was hit by a car with no fracture, no real 
deformity, and no current complaint.  It was recorded that 
the veteran could do overhead shots continuously without 
incident.  No abnormalities of the upper extremities were 
noted on clinical evaluation.  

The report of an optometric evaluation dated in February 1993 
reflects the veteran's complaints of blurry distance vision.  
Unaided visual acuity was 20/20 for near vision and 20/25 for 
distance vision, bilaterally.  No treatment was indicated at 
that time.  Also of record is an eyewear prescription dated 
in March 1994.  

The veteran was seen on multiple occasions from 1993 to 1996 
for right knee pain, variously assessed as Osgood-Schlatter's 
disease, retro patella pain syndrome, chondromalacia patella, 
and patellofemoral pain syndrome.  He was assigned a physical 
profile which excluded running.  Records dated in March 1994 
reflect recommendation of a brace for subluxation of the 
patella.  X-rays conducted in January 1996 disclosed no 
obvious joint space narrowing, hypertrophic spurring, or soft 
tissue calcification.  There was fragmentation and incomplete 
fusion of the tibial tubercle without significant associated 
soft tissue swelling, considered possibly a normal variant.  
The impression was unfused tibial tubercle.  

Clinical records dated in August 1994 reflect that he was 
seen with pain after pulling his left shoulder when letting 
down the tailgate of a truck.  The assessment was soft tissue 
rheumatism with myofascial pain.  The veteran underwent a 
course of physical therapy.  He was seen for similar symptoms 
after completing physical training in November 1994.  The 
assessment was left upper trap strain.  When he was seen in 
July 1995 the veteran noted soreness in the left shoulder and 
collar bone.  The assessment was left shoulder overuse.  X-
rays of the shoulder and clavicle revealed no joint space 
narrowing, displaced fracture, hypertrophic spurring or soft 
tissue calcification.  An incompletely fused humeral physis 
was seen, appropriate for age.  The acromioclavicular joint 
was aligned and there was no obvious bony deformity of the 
clavicle.  The impression was unremarkable bony left shoulder 
and clavicle, unfused physis appropriate for age.  This did 
not exclude Grade I acromioclavicular separation which was 
the clinical diagnosis.  

On VA general medical examination conducted in August 1996 
the conjunctivae were pink.  The pupils were round, equal and 
reactive.  The veteran was wearing corrective lenses with a 
moderate negative and astigmatic correction. 

The report of his August 1996 VA visual examination reflects 
that the veteran reported his night vision may be 
deteriorating for distance.  He also noted a history of 
injury earlier the same month, when his left upper eyelid was 
lacerated and stitched.  Best corrected visual acuity for 
both distance and near was 20/20 bilaterally.  Neurologic eye 
examination revealed that pupils were equal, round, and 
reactive to light at 5 millimeters with no afferent pupillary 
defect.  Extraocular muscles were smooth and full with no 
restrictions of gaze bilaterally.  Confrontation in visual 
filed testing was full to finger-counting in all quadrants on 
both sides.  Slit lamp examination disclosed that the lids, 
conjunctivae, cornea, iris, anterior chamber and crystalline 
lenses were all clear and normal without sign of 
inflammation, infiltration or infection.  There were several; 
sutures in the left upper brow area.  However, these were not 
full thickness and this laceration did not seem to affect 
tear or eyelid chemistry.  Applanation tonometry revealed 
intraocular pressures of 16 millimeters of mercury.  The 
assessment was 1. Myopia, and 2. Excellent eye health without 
problems from injury.  

On VA orthopedic examination also conducted in August 1996, 
the veteran reported injuring his shoulders and knees in 1993 
during physical training in service.  Physical therapy 
provided some relief.  Since that time he reportedly had 
intermittent pain without swelling, in each area, intensified 
with walking and activity, eased by Motrin.  The examiner 
noted that the claims folder was not available for review.  
Examination of both shoulders revealed no swelling, fluid, 
heat, erythema, crepitus or laxity.  There was moderate 
diffuse tenderness, bilaterally.  Range of motion was 
180 degrees flexion, 180 degrees abduction, 60 degrees 
external rotation, and 90 degrees internal rotation on each 
side.  The impression was status post ligament damage both 
shoulders and knees.  X-rays revealed no evidence of bone, 
joint or soft tissue abnormality in the left shoulder.  
Bilateral knee x-rays showed the bone and joint structures 
appeared intact with no evidence of degenerative disease.  
There was incomplete fusion of the right anterior tibial 
tubercle.  The soft tissues were unremarkable.  

Of record are VA outpatient treatment records dated in August 
1996 to September 1997, which reflect ongoing evaluation and 
treatment for pain referable to the right knee and left 
shoulder, as well as treatment for laceration of the left 
eyebrow in August 1996.  In December 1996 the veteran was 
seen with complaints of worsening pain and giving way in the 
right knee.  X-rays conducted in December 1996 and April 1997 
revealed no evidence of significant bone, joint, or soft 
tissue abnormality and no significant degenerative findings 
in the right knee.  Left shoulder x-rays conducted in April 
1997 disclosed no definite abnormalities.  An orthopedic 
progress note dated in September 1997 reflects that active 
and passive range of motion of the left shoulder was full and 
non tender.  There was no palpable acromioclavicular joint 
separation or tenderness.  Examination of the knees showed a 
slight recurvatum which was symmetric bilaterally.  Otherwise 
the veteran was stable to varus and valgus stress.  There was 
mild tenderness at both joint lines with patellar grind 
bilaterally.  The examiner reviewed a magnetic resonance 
imaging spectroscopy (MRI) of the right knee which had been 
conducted in May 1997 and revealed no evidence of meniscal 
tear, as well as intact anterior cruciate ligament (ACL), 
proximal collateral ligament (PCL) and patellofemoral 
cartilage.  The impression was 1. Anterior left (sic) knee 
pain, and shoulder pain of unknown etiology.  

When the veteran testified at his personal hearing in April 
1998 he related that his knee was painful nearly every day, 
and prevented him from participating in sports.  At times he 
was unable to ride on his employer's delivery trucks due to 
his inability to jump on and off the trucks.  With regard to 
his eyes the veteran described symptoms of burning and 
running.  He also noted difficulty with night vision, 
distance vision and reading.  He dated his vision problems to 
an incident in service when something "went off" in his 
face and he was blinded for approximately an hour.  He 
related that his left shoulder ached on lifting, preventing 
him from lifting heavy packages on the job.  In response to 
questioning the veteran indicated that to the extent that he 
has a left shoulder disability it is manifested by pain, 
increased on lifting or prolonged driving.  

The report of an additional VA orthopedic examination 
conducted in July 1998, reflects the examiner's notation that 
the claims folder had been reviewed.  The veteran reported a 
knee injury in 1994 with intermittent pain and swelling in 
both knees since that time, greater on the right than the 
left, primarily on prolonged standing and eased by rest and 
ice.  The veteran took Motrin with some relief.  He had 
reportedly been forced to avoid all strenuous activity.  
Objective examination revealed no swelling, fluid, heat, 
erythema or tenderness.  There was mild to moderate crepitus 
bilaterally on extension.  There was no subluxation, 
contracture, laxity or instability.  Bilateral range of 
motion was zero to 135 degrees.  The veteran arose and stood 
normally.  He squatted with some difficulty.  The impression 
was bilateral chondromalacia, greater on the right.  Based on 
the veteran's objective clinical findings it was considered 
that there was not much in the way of limitation of function 
due to pain.  An addendum to the examination report reflects 
that the veteran reported he injured his left shoulder in 
1997.  He was seen by a doctor without specific diagnosis and 
obtained some relief from physical therapy.  Since that time 
he reported intermittent pain, without swelling in the left 
shoulder, which was related to activity, eased by rest.  
Again it was noted that the claims folder had been reviewed.  
Physical examination of the left shoulder revealed no 
evidence of swelling, fluid, heat erythema, crepitus or 
laxity.  There was moderate tenderness of the 
acromioclavicular joint which appeared intact.  Range of 
motion was 170 degrees flexion, 170 degrees abduction, 
external rotation of 60 degrees and internal rotation of 
90 degrees.  The veteran had normal grip and grasp, normal 
fine and gross manipulation.  The impression was status post 
ligament damage, left shoulder.  

Entitlement to Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Certain specified 
chronic diseases, to include arthritis, shall be service-
connected, although not manifest during service, if they 
become manifest to a degree of 10 percent or more within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

The threshold question to be answered is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim for service connection is 
well grounded.  In order for him to meet this burden, the 
claimant must submit evidence sufficient to justify a belief 
that his claims are plausible. 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).

A plausible or well grounded claim for service connection 
requires competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in- service injury or disease and the current 
disability (medical evidence). Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet.App. 498 (1995). The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498.  

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet.App.  359 
(1995).  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  In 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Eye Disability

The veteran claims entitlement to service connection for an 
eye disability.  In this regard he describes an incident in 
service during which he reportedly could not see for a period 
of approximately one hour after exposure to a "light bomb."  
The veteran emphasizes that prior to service he had 20/20 
vision and now requires corrective lenses.  On VA examination 
in August 1996 the diagnosis was myopia and otherwise 
excellent eye health, without problems from injury.  Myopia 
is a refractive error of the eye.  As is specifically 
provided in VA regulations, a refractive error is not a 
disease or injury for purposes of service connection. 
38 C.F.R. § 3.303.  Inasmuch as the record is devoid of 
medical evidence of the essential element of a current 
disability the veteran has not presented a plausible claim 
for service connection for an eye disability, and the claim 
must be denied as not well-grounded.


Left Shoulder Disability 

Service medical records provide competent medical evidence of 
a left shoulder injury during active duty.  On examination in 
August 1996, the veteran reported intermittent shoulder pain 
related to activity.  At that time the VA examiner found 
moderate diffuse shoulder tenderness, and slight limitation 
of motion, assessed as status post ligament damage.  
Additional VA medical evidence reflects mild limitation of 
left shoulder motion and moderate tenderness of the 
acromioclavicular joint in July 1998, with continued 
complaints of intermittent pain on activity.  In view of the 
fact that the current assessment was originally assigned 
within a few months of the veteran's separation from service, 
it is determined that when doubt is resolved in the veteran's 
favor, the evidence noted above constitutes competent medical 
evidence of current left shoulder disability which is 
etiologically linked to an injury noted in service.  Thus the 
record presents competent evidence of each of the three 
essential elements of a plausible service connection claim.  
The claim is well-grounded and subject to additional 
development on remand.  


Entitlement to an Increased Evaluation for Status Post 
Ligament Damage to the Right Knee 

The veteran's claim for a higher evaluation for compensation 
benefits is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a). Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  In this case the Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. App. 
119 (1999) the Court found that the "present level" rule, 
set out in Francisco, is not applicable to original ratings.  
The significance of this distinction was that at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged ratings."  Fenderson, supra.

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

These regulations include, but are not limited to 38 C.F.R. 
§§ 4.1, 4.2,and 4.10.  38 C.F.R. § 4.3 requires VA to resolve 
any reasonable doubt regarding the current level of the 
veteran's disability in his favor.  In accordance with 38 
C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.40 (1999), disability of the 
musculoskeletal system includes functional loss due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45 
(1999), factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  In rating disability 
of the joints consideration is to be given to pain on 
movement, swelling, deformity or atrophy of disuse.  
Additionally, it is the intention of the rating schedule to 
recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.
 
Where the regulations provide no specific rating for a 
disorder, it is permissible to rate under a closely related 
disease in which the functions affected, anatomical 
localizations and symptomatology are closely analogous. 38 
C.F.R. § 4.20.  

The veteran's right knee disability is currently evaluated 
under the provisions of Diagnostic Code 5257 pertaining to 
impairment of the knee including recurrent subluxation or 
lateral instability.  A maximum 30 percent evaluation is 
provided where impairment is severe.  Moderate impairment 
warrants a 20 percent rating under Code 5257, and a 
10 percent evaluation is for assignment where impairment is 
slight.  

The current medical evidence reflects right knee disability 
manifested by subjective complaint of intermittent pain and 
swelling, related to increased activity.  Objective findings 
included mild to moderate crepitus on extension.  The July 
1998 VA examination report specified that no subluxation, 
contracture, laxity or instability was found.  No ligamentous 
abnormalities were revealed by MRI in May 1997.  Thus a 
higher rating is not warranted on the basis of instability of 
the knee under Code 5257.  

Right knee x-rays conducted in August 1996 and April 1997 
also revealed that there was no evidence of degenerative 
disease.  Although the record reflects slight limitation of 
right knee range of motion, which was described as zero to 
135 degrees, (zero to 140 degrees considered to be normal, 
38 C.F.R. § 4.7, Plate II), the criteria for a compensable 
rating on the basis of limitation of leg motion are not 
demonstrated in this case.  Limitation of leg motion is rated 
according to the provisions of Diagnostic Codes 5260, and 
5261.  The criteria for a minimum rating of 10 percent 
require either a showing of limitation of flexion to 
45 degrees under Code 5260, or evidence of extension limited 
to 10 degrees under Code 5261.  The VA examination in July 
1998 was also negative for evidence of functional impairment 
attributable to pain.  Therefore, no higher evaluation is 
warranted on consideration of 38 C.F.R. §§ 4.40, 4.45, and 
4.59, and the holding in Deluca v. Brown, 8 Vet.App. 202 
(1995).  The veteran's subjective complaints are adequately 
reflected in the 10 percent evaluation currently assigned for 
his right knee disability, inasmuch as the record does not 
present significant evidence of functional loss.  

Full consideration has been given to the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the medical evidence does not create a reasonable 
doubt regarding the current level of this disability.  The 
evidence does not reflect the presence of more severe 
symptomatology such as would warrant a higher evaluation.  
Accordingly, it is determined that the preponderance of the 
evidence is against assignment of an increased disability 
rating for the veteran's service-connected right knee 
disability.

 


ORDER

The claim of entitlement to service connection for a 
bilateral eye disability is denied as not well-grounded.

The appeal is granted to the extent that the claim of 
entitlement to service connection for a left shoulder 
disability is determined to be well-grounded.

A rating greater than 10 percent for status post ligament 
damage to the right knee is denied.  


REMAND 

Because the claim of entitlement to service connection for a 
left shoulder disability is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  On 
review of the medical record it is noted that the nature and 
extent of the disability which may be related to injury in 
service was not clearly delineated in the examination 
reports.  This is true because the veteran has reported a 
post service injury to the left shoulder in 1997.  Further 
medical clarification is warranted to ensure that VA has 
fulfilled it statutory obligation to assist the veteran in 
the development of evidence pertinent to his claim prior to a 
merits review of the issue.  

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, if any, who have evaluated 
or treated him for left shoulder 
disability since July 1998.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained pertinent medical records for 
association with the claims folder.  The 
RO must assure that all available 
relevant medical records are included in 
the claims folder.

3.  Following completion of the above 
requested development, the veteran should 
be scheduled for a special VA orthopedic 
examination to assess the nature and 
extent of left shoulder disability 
related to injury in service.  The 
examiner must thoroughly review the 
claims folder prior to evaluating the 
veteran.  All indicated tests and studies 
should be performed, to include full 
range of motion studies, and all clinical 
findings and diagnoses clearly set forth 
in the examination report.  Additionally 
the examiner should provide the following 
opinions based upon the medical evidence 
of record as to whether the veteran has 
disability of the left shoulder which is 
related to injury in service, clearly 
describing the nature and extent of such 
disability, as distinguished from 
disability attributable to any other 
cause.  All opinions expressed must be 
supported by reference to the medical 
evidence of record.

4.  Prior to consideration of the 
veteran's claims the RO should review the 
claims folder to ensure that all 
requested development has been 
accomplished and take any corrective 
action required.  

5.  Following the completion all above 
requested actions, the RO should review 
the veteran's claim on the basis of all 
evidence of record, and all applicable 
law and regulations.  If action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period to respond. 


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

